Title: Orders, 11 May 1756
From: Washington, George
To: 



London.
Winchester: Tuesday, May 11th [1756]

As there is a Report, that some Indians have been seen on the road between this and Enock’s—A party of Volunteers, about twenty-five, to parade immediately, to go and scour the woods between this and that place; and to return to-morrow.
A Court Martial to sit immediately, for Trial of Sergeant Ferguson, and Thomas Lovell, Drummer.
After Orders.
The commanding Officers of the Militia [(]except Prince-William) to give in a Return immediately of the number of Carpenters they have under their command.
The Adjutant is to wait upon the Officers with this Order.
